COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  MEMORANDUM ORDER

Cause number and style:      01–10–00933–CV; Amanda Jones and David Jones v. Foundation
                             Surgery Affiliates of Brazoria County d/b/a Brazoria County
                             Surgery Center and Brazoria County Surgery Center

Date motions filed:          January 10, 2013

Type of motions:             Motion to extend time to file a motion for rehearing

Party filing motion:         Appellees

       On January 10, 2013, appellees requested that we extend the time to file a motion for
rehearing until January 28, 2013. The motion is granted. The motion for rehearing is due
January 28, 2013.


Judge’s signature: /s/ Evelyn V. Keyes
               Acting individually




Date: January 25, 2013